DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all conditions for receiving the benefit of an earlier filing date of 19 Oct 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 Sep 2019, 04 Dec 2019, 13 May 2020, and 09 Jun 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has/have been considered by the Examiner.

Claim Objections
Claims 1-2, 12, 14-15, 23, and 25 are objected to because of the following informalities:  
“rotateably mateable” should read “rotatably mateable” (claims 1, 14, and 25);
“the first portion;; and” should read “the first portion; and” (claim 1)
“perform(ing) automatic or manual registration, via device-to-image registration” should read “perform(ing) an automatic or manual registration, via a device-to-image registration” (claims 1, 14, and 25);
“through multi-planar reconstruction” should read “through a multi-planar reconstruction” (claims 1, 14, and 25); 
“slideably” should read “slidably” (claims 2 and 15); and
“on the fly in real time” should read “in real time” since “on the fly” and “in real time” are redundant (claims 12 and 23).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 recites the limitations “mounting a medical guidance device about or over a predetermined insertion point of a surface”; “positioning the second movable portion to a predetermined position relative to the first portion”; “positioning the one or more medical instruments or tools to a predetermined position upon the second movable portion”; “performing automatic or manual registration, via device-to-image registration, to detect locations of the one or more fiducial markers on a detected fiducial plane”; and “inserting the one or more medical instruments or tools through the insertion point in a case where the registration error is acceptable or optimized and/or in a case where the registration of the medical guidance device to the image looks visually correct”. The claim is directed to a non-transitory storage medium storing at least a program to be executed by a processor to perform these functional limitations. A review of the specification does not disclose any algorithm for each of these computer-implemented functional limitations being performed by a processor. See MPEP 2161.01.I. For examples, at least in [0124] discloses a medical guidance device is mounted by an operator, not a processor, and at least in [0100] discloses a medical instrument or tool is inserted by a user, not a processor. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and dependent claims 2-13 recite the limitation “the medical guidance device” throughout the claims in a circular reference. For purposes of the examination, the limitation in claim 1 and its dependent claims is being given a broadest reasonable interpretation as “the first portion, the second portion, or the one or more processors”.
Claim 1 recites the limitation “perform automatic or manual registration, via device-to-image registration, to detect locations of the one or more fiducial markers on a detected fiducial plane”. The metes and bounds of a processor performing a “manual registration” are unclear. Claims 2-13 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “perform an automatic registration via a device-to-image registration to detect locations of the one or more fiducial markers on a detected fiducial plane”.
Claim 1 recites the limitation “calculate registration error for the one or more fiducial markers”. The metes and bounds of the registration error calculated in the limitation are unclear. In particular, an error is relative and one of ordinary skill in the art would expect a reference for an error. A review of the specification, particularly Fig. 3: step S104 and [0064], discloses that the registration error recited in this limitation is between the detected fiducial locations and the template recited in the claim. Claims 2-13 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “calculate a registration error of the one or more fiducial markers between the detected fiducial locations and the template”.
Claim 1 recites the limitations “reconstruct manually or automatically an oblique slice through each detected fiducial location and/or overlay the detected fiducial locations” and “overlay the detected fiducial locations on one or more reconstructed images”. First, the metes and bounds of a processor reconstructing “manually” are unclear. Second, it is unclear whether the repeated recitations of “overlay the detected fiducial locations” are redundant or different. Additionally, the metes and bounds of “one or more reconstructed images” are unclear. In particular, it is unclear whether “one or more reconstructed images” are the same or different from any of the reconstructed detected fiducial plane and/or the reconstructed oblique slice recited in the claim. A review of the specification, particularly Fig. 3: step S107, discloses that the one or more reconstructed images are referring to the reconstructed fiducial plane. Claims 2-13 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitations are given a broadest reasonable interpretation as “overlay the detected fiducial locations on one or more reconstructed images of the detected fiducial plane”.
Claim 1 recites the limitation “calculate registration error of an image”. First, the metes and bounds of the registration error of the image are unclear. In particular, an error is relative and one of ordinary skill in the art would expect a reference for an error. Second, it is unclear whether “an image” recited in this limitation is the same or different from “one or more reconstructed images” also recited in the claim. 
Claim 1 recites the limitation “determine whether the registration error of the image is acceptable or optimized and/or whether registration of the medical guidance device to the image looks visually correct”, and dependent claims 6 and 11 further recite the limitations “the registration error is not acceptable or not optimized”, “the registration error is acceptable or optimized”, and/or “visually looks correct”. The terms “acceptable”, “optimized”, and “looks visually correct” are all relative terms, which render the claims indefinite. The terms “acceptable”, “optimized”, and “looks visually correct” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-13 inherit the deficiency by the nature of their dependency on claim 1. 
Claim 5 recites the limitation “the one or more fiducial markers are used to determine whether the one or more registration results indicate that the medical guidance device is positioned accurately on the patient or not”. The term “accurately” is a relative term, which renders the claim indefinite. The term “accurately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the one or more fiducial markers are used to determine whether the one or more registration results indicate that the medical guidance device is positioned on the patient or not”.
Claim 6 recites the limitation “reconstructed images”. It is unclear whether “reconstructed images” is the same or different from “one or more reconstructed images” recited in claim 1. Claims 7-13 inherit the deficiency by the nature of their dependency on claim 6.
Claim 7 recites the limitation “the registration error is calculated as the mean square distance of the closest points between the detected fiducial markers or locations in the images and the template matched virtual model fiducial locations”. The antecedent basis for “the registration error” is unclear: it is unclear whether “the registration error” is referring to a) “registration error for the one or more fiducial markers” recited in claim 1; b) “registration error of an image” recited in claim 1; or c) otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “a registration error is calculated as the mean square distance of the closest points between the detected fiducial markers or locations in the images and the template matched virtual model fiducial locations”.
Claims 7 and 9 recite the limitation “the images”. The antecedent basis for this limitation is unclear: it is unclear whether the limitation is referring to: a) “one or more reconstructed images” recited in claim 1; b) “images” acquired and/or loaded as recited in claim 6; or c) otherwise.
Claim 8 recites the limitation “the one or more reconstructed oblique slices”. The antecedent basis of the limitation is unclear: it is unclear whether the limitation is referring to: a) “an oblique slice” reconstructed in claim 1; or b) otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “one or more reconstructed oblique slices”.
Claim 8 recites the limitation “a representation of virtual device model mounted fiducials matched to the registration-detected fiducial locations are overlaid on one or more of the one or more reconstructed oblique slices”. It is unclear which structure within the apparatus claim is performing this functional limitation. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as being performed by the one or more processors recited in claim 1.
Claim 9 recites the limitation “one or more of the images”. The antecedent basis for “the images” is unclear. It is unclear whether “the images” is referring to: a) “one or more reconstructed images” recited in claim 1; b) “images” acquired and/or loaded as recited in claim 6; or c) otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “one or more images”.
Claim 10 recites the limitation “the calculated registration error and the visual representation of registration through manually or automatically reconstructed slices provide quick and intuitive visualization of the one or more automatic or manual device-to-image registration results”. The terms “quick” and “intuitive” are relative terms, which render the claim indefinite. The terms “quick” and “intuitive” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as an intended use of the calculated registration error and the visual representation of registration.
Claim 11 recites the limitation “in a case where there are clear mismatches, and/or mismatches beyond a predetermined error threshold, between image locations of fiducial markers and the matched virtual model made visually apparent by the manually or automatically generated slice reconstructions, then it is determined that the registration error is not acceptable or not optimized, and the one or more processors perform the adding, deleting and/or moving of the detected fiducial locations in reconstructed images and recalculates the template match of the virtual fiducial device model and the detected fiducial locations”. The term “clear mismatches” is a relative term, which renders the claim indefinite. The term “clear mismatches” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 11 recites the limitation “in a case where there are multi-planar slice reconstructions, the one or more processors operate to reconstruct the detected fiducial plane, overlay the detected fiducial locations on the one or more images, overlay the representation of virtual device model mounted fiducials matched to the registration-detected fiducial locations on one or more of the one or more reconstructed oblique slices, re-draw the virtual model fiducial slice intersections, and repeat the reconstruction, overlaying, and re-drawing until it is determined that the registration error is acceptable or optimized, or within or equal to the predetermined error threshold, and/or that the registration visually looks correct.” First, claim 1, to which claim 11 depends, explicitly recites “reconstruct the detected fiducial plane through multi-planar reconstruction”. Therefore, it is unclear whether the limitation “reconstruct the detected fiducial plane through multi-planar reconstruction” recited in claim 1 is optional in view of the limitation “in a case where there are multi-planar slice reconstructions …” recited in claim 11. Furthermore, the antecedent basis for “the one or more images” is unclear. It is unclear whether “the one or more images” recited in the limitation is referring to: a) “one or more reconstructed images” recited in claim 1; b) “an image” recited in claim 1; c) “images” acquired and/or loaded as recited in claim 6; or d) otherwise. Lastly, the antecedent basis for “the reconstruction” is unclear among different reconstructions recited throughout the claim. 
Claim 12 recites the limitation “(i) allow a user to …; (ii) automatically re-register the medical guidance device based on the updated or manipulated fiducial markers or locations; (iii) allow the user to quickly and clearly, or on the fly in real time …; (iv) automatically recalculating the template matching between fiducials detected in the one or more images and the template, or a virtual model, of the fiducials, and recalculating the registration error; and (iv) provide the user with immediate feedback…” First, it is unclear which structure of the apparatus claim is performing this functional limitation. Second, the antecedent basis for “the updated or manipulated fiducial markers or locations” is unclear. Third, the terms “quickly”, “clearly”, and “immediate” are relative, which render the claim indefinite. The terms “quickly”, “clearly”, and “immediate” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Fourth, the metes and bounds of “allow(ing) the user to … realize” any undetected fiducial markers are unclear. In particular, the term “realize” is relative and is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Lastly, it is unclear whether “fiducials detected in the one or more images” are the same or different from “fiducial markers” and “one or more reconstructed images” recited in claim 1 or “images” acquire and/or loaded as recited in claim 6. Lastly, the antecedent basis for “the registration error” is unclear among different registration errors calculated as recited in claim 14. 
Claim 14 recites the limitation “calculating registration error for the one or more fiducial markers”. The metes and bounds of the registration error recited in the limitation are unclear. In particular, an error is relative and one of ordinary skill in the art would expect a reference for an error. A review of the specification, particularly Fig. 3: step S104 and [0064], discloses that the registration error recited in this limitation is between the detected fiducial locations and the template recited in the claim. Claims 15-24 inherit the deficiency by the nature of their dependency on claim 14. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “calculating a registration error of the one or more fiducial markers between the detected fiducial locations and the template”.
Claim 14 recites the limitations “reconstructing manually or automatically an oblique slice through each detected fiducial location and/or overlaying the detected fiducial locations” and “overlaying the detected fiducial locations on one or more reconstructed images”. It is unclear whether the repeated recitations of “overlaying the detected fiducial locations” are redundant or different. Additionally, the metes and bounds of “one or more reconstructed images” are unclear. In particular, it is unclear whether “one or more reconstructed images” are the same or different from any of the reconstructed detected fiducial plane and/or the reconstructed oblique slice recited in the claim. A review of the specification, particularly Fig. 3: step S107, discloses that the one or more reconstructed images are referring to the reconstructed fiducial plane. Claims 15-24 inherit the deficiency by the nature of their dependency on claim 14. For purposes of the examination, the limitations are given a broadest reasonable interpretation as “overlaying the detected fiducial locations on one or more reconstructed images of the detected fiducial plane”.
Claim 14 recites the limitation “calculating registration error of an image and determining whether the registration error of the image is acceptable or optimized and/or whether registration of the medical guidance device to the image looks visually correct; and inserting the one or more medical instruments or tools through the insertion point in a case where the registration error is acceptable or optimized and/or in a case where the registration of the medical guidance device to the image looks visually correct”. First, the metes and bounds of the registration error of the image are unclear. In particular, an error is relative and one of ordinary skill in the art would expect a reference for an error. A review of the specification, particularly [0070], discloses that the registration error of an image is referring to a registration error between the fiducial locations on the oblique slice and the template. Additionally, it is unclear whether “an image” recited in this limitation is the same or different from “one or more reconstructed images” also recited in the claim. Second, the terms “acceptable”, “optimized”, and “looks visually correct” are all relative terms, which render the claim indefinite. The terms “acceptable”, “optimized”, and “looks visually correct” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 15-24 inherit the deficiency by the nature of their dependency on claim 14, and some of these dependent claims additionally recite “acceptable”, “optimized”, and “looks (visually) correct”. 
Claim 17 recites the limitation “reconstructed images”. It is unclear whether “reconstructed images” is the same or different from “one or more reconstructed images” recited in claim 14. Claims 18-23 inherit the deficiency by the nature of their dependency on claim 17.
Claims 18 and 20 recite the limitation “the images”. The antecedent basis for this limitation is unclear: it is unclear whether the limitation is referring to: a) “one or more reconstructed images” recited in claim 14; b) “images” acquired and/or loaded as recited in claim 17; or c) otherwise. 
Claim 19 recites the limitation “the one or more reconstructed oblique slices”. The antecedent basis of the limitation is unclear: it is unclear whether the limitation is referring to: a) “an oblique slice” reconstructed in claim 14; or b) otherwise.
Claim 21 recites the limitation “the calculated registration error and the visual representation of registration through manually or automatically reconstructed slices provide quick and intuitive visualization of the one or more automatic or manual device-to-image registration results”. The terms “quick” and “intuitive” are relative terms, which render the claim indefinite. The terms “quick” and “intuitive” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 22 recites the limitation “in a case where there are clear mismatches, and/or mismatches beyond a predetermined error threshold, between image locations of fiducial markers and the matched virtual model made visually apparent by the manually or automatically generated slice reconstructions, determining that the registration error is not acceptable or not optimized, performing the adding, deleting and/or moving steps and recalculating the template match of the virtual fiducial device model and the detected fiducial locations”. The term “clear mismatches” is a relative term, which renders the claim indefinite. The term “clear mismatches” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 22 recites the limitation “in a case where there are multi-planar slice reconstructions, reconstructing the detected fiducial plane, overlaying the detected fiducial locations on the one or more images, overlaying the representation 702600-243 97-non-prov of virtual device model mounted fiducials matched to the registration-detected fiducial locations on one or more of the one or more reconstructed oblique slices, re-drawing the virtual model fiducial slice intersections, and repeating the reconstruction, overlaying, and re-drawing steps until it is determined that the registration error is acceptable or optimized, or within or equal to the predetermined error threshold, and/or that the registration visually looks correct.” First, claim 14, to which claim 22 depends, explicitly recites “reconstructing the detected fiducial plane through multi-planar reconstruction”. Therefore, it is unclear whether the limitation “reconstructing the detected fiducial plane through multi-planar reconstruction” recited in claim 14 is optional or not in view of the limitation “in a case where there are multi-planar slice reconstructions …” recited in claim 22. Lastly, the antecedent basis for “the reconstruction” step is unclear among different reconstructions recited throughout the claim.
Claim 22 recites the limitation “in a case where there are multi-planar slice reconstructions, the one or more processors operate to reconstruct the detected fiducial plane, overlay the detected fiducial locations on the one or more images, overlay the representation of virtual device model mounted fiducials matched to the registration-detected fiducial locations on one or more of the one or more reconstructed oblique slices, re-draw the virtual model fiducial slice intersections, and repeat the reconstruction, overlaying, and re-drawing until it is determined that the registration error is acceptable or optimized, or within or equal to the predetermined error threshold, and/or that the registration visually looks correct.” First, claim 14, to which claim 22 depends, explicitly recites “reconstruct the detected fiducial plane through multi-planar reconstruction”. Therefore, it is unclear whether the limitation “reconstruct the detected fiducial plane through multi-planar reconstruction” recited in claim 14 is optional or not in view of the limitation “in a case where there are multi-planar slice reconstructions …” recited in claim 22. Lastly, the antecedent basis for “the reconstruction” is unclear among different reconstructions recited throughout the claim.
Claim 23 recites the limitation “(ii) automatically re-registering the medical guidance device based on the updated or manipulated fiducial markers or locations; (iii) allow the user to quickly and clearly, or on the fly in real time …; (iv) automatically recalculate …; and (iv) provide the user with immediate feedback…” First, the antecedent basis for “the updated or manipulated fiducial markers or locations” is unclear. Second, the terms “quickly”, “clearly”, and “immediate” are relative, which render the claim indefinite. The terms “quickly”, “clearly”, and “immediate” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Third, the metes and bounds of “allow(ing) the user to … realize” any undetected fiducial markers are unclear. In particular, the term “realize” is relative and is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Fourth, it is unclear whether “fiducials detected in the one or more images” are the same or different from “fiducial markers” and “one or more reconstructed images” recited in claim 14 or “images” recited in claim 17. Lastly, the antecedent basis for “the registration error” is unclear among different registration errors calculated as recited in claim 14.
Claim 25 recites the limitation “performing automatic or manual registration, via device-to-image registration, to detect locations of the one or more fiducial markers on a detected fiducial plane”. The metes and bounds of a processor performing a “manual registration” are unclear.  Therefore, the limitation is being given a broadest reasonable interpretation as “performing an automatic registration via a device-to-image registration to detect locations of the one or more fiducial markers on a detected fiducial plane”.
Claim 25 recites the limitation “calculating registration error for the one or more fiducial markers”. The metes and bounds of the registration error recited in the limitation are unclear. In particular, an error is relative and one of ordinary skill in the art would expect a reference for an error. A review of the specification, particularly Fig. 3: step S104 and [0064], discloses that the registration error recited in this limitation is between the detected fiducial locations and the template recited in the claim. 
Claim 25 recites the limitations “reconstructing manually or automatically an oblique slice through each detected fiducial location and/or overlaying the detected fiducial locations” and “overlaying the detected fiducial locations on one or more reconstructed images”. It is unclear whether the repeated recitations of “overlaying the detected fiducial locations” are redundant or different. Additionally, the metes and bounds of “one or more reconstructed images” are unclear. In particular, it is unclear whether “one or more reconstructed images” are the same or different from any of the reconstructed detected fiducial plane and/or the reconstructed oblique slice recited in the claim. A review of the specification, particularly Fig. 3: step S107, discloses that the one or more reconstructed images are referring to the reconstructed fiducial plane. For purposes of the examination, the limitations are given a broadest reasonable interpretation as “overlaying the detected fiducial locations on one or more reconstructed images of the detected fiducial plane”.
Claim 25 recites the limitation “calculating registration error of an image and determining whether the registration error of the image is acceptable or optimized and/or whether registration of the medical guidance device to the image looks visually correct; and inserting the one or more medical instruments or tools through the insertion point in a case where the registration error is acceptable or optimized and/or in a case where the registration of the medical guidance device to the image looks visually correct”. First, the metes and bounds of the registration error of the image are unclear. In particular, an error is relative and one of ordinary skill in the art would expect a reference for an error. A review of the specification, particularly [0070], discloses that the registration error of an image is referring to a registration error between the fiducial locations on the oblique slice and the template. Additionally, it is unclear whether “an image” recited in this limitation is the same or different from “one or more reconstructed images” also recited in the claim. Second, the terms “acceptable”, “optimized”, and “looks visually correct” are all relative terms, which render the claim indefinite. The terms “acceptable”, “optimized”, and “looks visually correct” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 3 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 3 recites the limitation “wherein the medical device is placed or secured onto the patient in the targeted orientation or in the predetermined location, or over the surgical site”. The limitation encompasses the patient and the surgical site as parts of the claimed invention.
If the claim were amended as “wherein the medical device is adapted to be placed or secured onto the patient…” it would resolve the issue.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (US PG Pub No. 2017/0000581) - hereinafter referred to as Tokuda - in view of Solar et al. (US PG Pub No. 2017/0007349) - hereinafter referred to as Solar - and Kotake et al. (US PG Pub No. 2006/0004280) - hereinafter referred to as Kotake.
Regarding claim 1, Tokuda discloses a medical guidance device system (at least Fig. 1-3) comprising:
a first portion including a portion defining an opening (Fig. 4a and [0048]: frame), the first portion including one or more fiducial markers (Fig. 4a and [0048]: fiducial frame having a ring shape and asymmetrically arranged fiducial markers) that operate to align, and confirm alignment of, the first portion on a patient via visualization and manipulation of one or more registration results of the medical guidance device (Fig. 3 and [0036]: device to image registration); and 
one or more processors ([0137]: computer comprising one or more processors) that operate to:
perform automatic or manual registration, via device-to-image registration, to detect locations of the one or more fiducial markers on a detected fiducial plane ([0072]-[0089]: apply a feature enhancement and a feature extraction to the fiducial marker objects within image data; [0091]: estimate the circle which the detected markers are aligned to);
match the detected fiducial locations to a template ([0091] and [0096]: match the model circle of fiducial frame to the estimated circle of detected fiducial marker objects) and calculate registration error for the one or more fiducial markers ([0098]-[0099]: use goodness of fit as the mean square distance of closest points between the transformed model markers and the detected markers);
reconstruct the detected fiducial plane through multi-planar reconstruction ([0091]-[0092]: fit a 2-dimensional plane to the detected markers by principal component analysis and estimate the circle, which the detected markers are aligned to using different position vectors and normal vectors);
overlay the detected fiducial locations on one or more reconstructed images ([0036]: overlay the model of the device with markers embedded on the image); and
determine whether registration of the medical guidance device to the image visually looks correct (Fig. 3 and [0036]: operator can confirm that the all targets are in the range).
	Tokuda does not disclose:
a second movable portion that is rotatably mateable with the first portion; and
calculate registration error of an image.
Solar, however, discloses:
a second movable portion (ball 2110) that is rotatably mateable with the first portion (base 2102 including flange 2106; [0116]: flange with fiducial markers; Fig. 16B and [0094]: retainer ring 2118 of base 2102 include threads to secure ball 2120 in a desired pivoted position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokuda’s device to include Solar’s second movable portion that is rotatably mateable with a first portion. The motivation for the combination would have been “to provide the desired trajectory for introducing the instrument … to a desired location within the subject”, as taught by Solar ([0094]), where the introduction of the instrument is controlled by the second movable portion. 
Kotake further discloses:
calculating a registration error of an image ([0061]: calculate error between projection position and observation position of a marker in an image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokuda’s processor to include Kotake’s calculation of a registration error of an image. The motivation for the combination would have been to “correct[s] the placement information of the marker”, as taught by Kotake (Abstract). 
Regarding claim 2, Tokuda in view of Solar and Kotake discloses all limitations of claim 1, as discussed above, and Tokuda further discloses:
wherein the one or more fiducial markers operate to align, and confirm alignment of, the first portion on the patient in a targeted orientation or in a predetermined location, or over a surgical site, via the device-to-image registration of the medical guidance device ([0036]: Device-to-image registration between detected markers and image coordinate system).
	Tokuda does not disclose:
the second movable portion includes:
a frame defining an opening that operates to overlay the opening of the first portion when the first portion and the second movable portion are mated with each other;
an arc member attached to the frame; and
a holder slidably attached to the arc member, wherein the holder operates to hold one or more medical tools to be guided by the medical guidance device.
	Solar, however, discloses:
a frame (base 2102) defining an opening (passage 2112) that operates to overlay the opening of the first portion when the first portion and the second movable portion are mated with each other (Fig. 16B and [0094]: retainer 2116 and ball 2110 coupled);
an arc member (pivot sweep guide arch 2124) attached to the frame (base 2102; Fig. 16A); and
a holder (guide stem 2104) slidably attached to the arc member (pivot sweep guide arch 2124 and [0096]-[0097]; Fig. 16A), wherein the holder (guide stem 2104) operates to hold one or more medical tools to be guided by the medical guidance device (trajectory guide 2100; Fig. 16 and [0093]: guide stem 2104 coupled to passage 2112 to permit instrument being guided to pass therethrough).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokuda’s device to include Solar’s frame, arc member, and holder. The motivation for the combination would have been “advantageously constrain movement of the ball 2110 such that the guide stem 2104 travels against the pivot sweep guide arch 2124 when it is tilted by the end-user or a control device”, as taught by Solar ([0097]), and allow the delivery of a medical tool controlled. 
Regarding claim 3, Tokuda in view of Solar and Kotake discloses all limitations of claim 2, as discussed above, and Tokuda further discloses:
wherein the medical guidance device is placed or secured onto the patient in the targeted orientation or in the predetermined location, or over the surgical site ([0029]: placing or securing the medical device onto a patient over a surgical site).
Regarding claim 4, Tokuda in view of Solar and Kotake discloses all limitations of claim 2, as discussed above, and Tokuda does not disclose:
wherein one or more of the following:
the arc member includes a guidance surface having one or more reference marks or a reference scale that operates to aid in the guidance of the one or more medical tools;
the holder comprises one or more grooves for accepting the one or more medical tools therein; and
the holder comprises a plurality of grooves where each groove of the plurality of grooves operates to hold a different medical tool therein.
	Solar, however, further discloses:
an arc member (pivot sweep guide arch 2124) includes a guidance surface having one or more reference marks or a reference scale that operates to aid in a guidance of one or more medical tools (Fig. 16A and [0096]-[0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokuda’s device to include Solar’s arc member with reference marks. The motivation for the combination would have been to provide “a degree of tilt (of a medical instrument), such as in a forward or reverse direction from a vertical zero point”, as taught by Solar ([0096]), to the user. 
Regarding claim 5, Tokuda in view of Solar and Kotake discloses all limitations of claim 1, as discussed above, and Tokuda further discloses:
wherein the first portion operates to be fixed to the patient for performing a medical procedure with one or more medical tools ([0029]: placing or securing the medical device onto a patient over a surgical site to guide a needle; Fig. 3b).
Regarding claims 6 and 10, Tokuda in view of Solar and Kotake discloses all limitations of claim 1, as discussed above, and Tokuda further discloses its one or more processors operate to:
acquire and/or load images ([0029]: medical image data is obtained of the device and the patient); 
adding detected fiducial locations in reconstructed images (Fig. 3 and [0036]: visualize current position and orientation device with fiducial markers overlaid on images anytime during the procedure); and
register a device space to an image space ([0036]: Device-to-image registration between detected markers and image coordinate system).
Regarding claim 7, Tokuda in view of Solar and Kotake discloses all limitations of claim 6, as discussed above, and Tokuda further discloses:
wherein the registration error is calculated as the mean square distance of the closest points between the detected fiducial markers or locations in the images and the template matched virtual model fiducial locations ([0098]-[0099]: use goodness of fit as the mean square distance of closest points between the transformed model markers and the detected markers).
Regarding claim 8, Tokuda in view of Solar and Kotake discloses all limitations of claim 6, as discussed above, and Tokuda further discloses:
wherein the detected fiducial plane is reconstructed such that all fiducials are shown in a single two- dimensional (2D) image (Fig. 3d and 4b).
Regarding claim 9, Tokuda in view of Solar and Kotake discloses all limitations of claim 6, as discussed above, and Tokuda further discloses:
wherein the detected fiducial locations are indicated by an overlaid dot or indicator on one or more of the images (Fig. 3b and [0037]: visualize current position and orientation of the device with a 3D model overlaid on the images).
Regarding claim 11, Tokuda in view of Solar and Kotake discloses all limitations of claim 6, as discussed above, and Tokuda further discloses:
wherein the template is a virtual model of the medical guidance device with known fiducial locations ([0096]-[0097]: fiducial marker circle model).
Regarding claim 13, Tokuda in view of Solar and Kotake discloses all limitations of claim 6, as discussed above, and Tokuda further discloses:
wherein the one or more processors (navigation software 200; [0137]: computer executable instructions executed by a computer) communicate, wirelessly or with a wired connection, with a first processor of a computer (needle guide robot 202 or MRI system 204), the computer including the first processor and a first communication circuit (Fig. 2: Ethernet/USB within needle guide robot 202 or MRI system 204; [0137]);
the medical guidance device further includes a second communication circuit (FIg. 2: ethernet) that allows the one or more processors of the medical guidance device to communicate with the first processor of the computer via the first communication circuit (Fig. 2 and [0031]; [0137]: computer performs the functions of described embodiments and includes one or more circuits for performing the functions); and
the first processor of the computer (Fig. 2: Ethernet/USB within needle guide robot 202 or MRI system 204; [0137]) operates to perform one or more of the features of the one or more processors of the medical guidance device ([0137]: computer performs the functions of described embodiments and includes one or more circuits for performing the functions).
Regarding claim 14, Tokuda discloses a method of guiding one or more medical instruments or tools and/or visualizing and manipulating one or more registration results (at least Fig. 1-3), comprising:
mounting a medical guidance device about or over a predetermined insertion point of a surface ([0029]: placing or securing the medical device onto a patient over a surgical site),
the medical guidance device comprising:
a first portion including a portion defining an opening (Fig. 4a and [0048]: frame), the first portion including one or more fiducial markers (Fig. 4a and [0048]: fiducial frame having a ring shape and asymmetrically arranged fiducial markers) that operate to align, and confirm alignment of, the first portion on a patient via visualization and manipulation of one or more registration results of the medical guidance device (Fig. 3 and [0036]: device to image registration); and
performing automatic or manual registration, via device-to-image registration, to detect locations of the one or more fiducial markers on a detected fiducial plane ([0072]-[0089]: apply a feature enhancement and a feature extraction to the fiducial marker objects within image data; [0091]: estimate the circle which the detected markers are aligned to);
matching the detected fiducial locations to a template ([0091] and [0096]: match the model circle of fiducial frame to the estimated circle of detected fiducial marker objects) and calculating registration error for the one or more fiducial markers ([0098]-[0099]: use goodness of fit as the mean square distance of closest points between the transformed model markers and the detected markers);
reconstructing the detected fiducial plane through multi-planar reconstruction ([0091]-[0092]: fit a 2-dimensional plane to the detected markers by principal component analysis and estimate the circle, which the detected markers are aligned to using different position vectors and normal vectors);
overlaying the detected fiducial locations on one or more reconstructed images ([0036]: overlay the model of the device with markers embedded on the image);
determining whether registration of the medical guidance device to the image visually looks correct (Fig. 3 and [0036]: operator can confirm that the all targets are in the range); and
inserting the one or more medical instruments or tools through the insertion point ([0117]: physician inserts the probe towards the target using the guide; Fig. 3c and [0037]: probe inserted into the patient with the planned trajectory and target).
	Tokuda does not disclose:
a second movable portion that is rotatably mateable with the first portion;
positioning the second movable portion to a predetermined position relative to the first portion;
positioning the one or more medical instruments or tools to a predetermined position upon the second movable portion; and
calculating registration error of an image.
	Solar, however, discloses:
a second movable portion (ball 2110) that is rotatably mateable with the first portion (base 2102 including flange 2106; [0116]: flange with fiducial markers; Fig. 16B and [0094]: retainer ring 2118 of base 2102 include threads to secure ball 2120 in a desired pivoted position);
positioning the second movable portion (ball 2110) to a predetermined position relative to the first portion (base 2102; Fig. 16B and [0094]: secure ball 2110 below a bottom-facing surface of flange 2106 of base 2110 into a desired position such as to provide the desired trajectory for introducing the instrument through guide stem 2105); and
positioning the one or more medical instruments or tools to a predetermined position upon the second movable portion (Fig. 16B and [0094]: secure ball 2110 into a desired position such as to provide the desired trajectory for introducing the instrument through guide stem 2105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokuda’s device to include Solar’s second movable portion that is rotatably mateable with a first portion and method of positioning the second movable portion and a medical tool through the second movable portion. The motivation for the combination would have been “to provide the desired trajectory for introducing the instrument … to a desired location within the subject”, as taught by Solar ([0094]), where the introduction of the instrument is controlled by the second movable portion. 
Kotake further discloses:
calculating a registration error of an image ([0061]: calculate error between projection position and observation position of a marker in an image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokuda’s processor to include Kotake’s calculation of a registration error of an image. The motivation for the combination would have been to “correct[s] the placement information of the marker”, as taught by Kotake (Abstract). 
Regarding claim 15, Tokuda in view of Solar and Kotake discloses all limitations of claim 14, as discussed above, and Tokuda further discloses:
wherein the one or more fiducial markers operate to align, and confirm alignment of, the first portion on the patient in a targeted orientation or in a predetermined location, or over a surgical site, via the device-to-image registration of the medical guidance device ([0036]: Device-to-image registration between detected markers and image coordinate system).
Tokuda does not disclose:
the second movable portion includes:
a frame defining an opening that operates to overlay the opening of the first portion when the first portion and the second movable portion are mated with each other;
an arc member attached to the frame; and
a holder slidably attached to the arc member, wherein the holder operates to hold one or more medical tools to be guided by the medical guidance device.
	Solar, however, discloses:
a frame (base 2102) defining an opening (passage 2112) that operates to overlay the opening of the first portion when the first portion and the second movable portion are mated with each other (Fig. 16B and [0094]: retainer 2116 and ball 2110 coupled);
an arc member (pivot sweep guide arch 2124) attached to the frame (base 2102; Fig. 16A); and
a holder (guide stem 2104) slidably attached to the arc member (pivot sweep guide arch 2124 and [0096]-[0097]; Fig. 16A), wherein the holder (guide stem 2104) operates to hold one or more medical tools to be guided by the medical guidance device (trajectory guide 2100; Fig. 16 and [0093]: guide stem 2104 coupled to passage 2112 to permit instrument being guided to pass therethrough).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokuda’s device to include Solar’s frame, arc member, and holder. The motivation for the combination would have been “advantageously constrain movement of the ball 2110 such that the guide stem 2104 travels against the pivot sweep guide arch 2124 when it is tilted by the end-user or a control device”, as taught by Solar ([0097]), and allow the delivery of a medical tool controlled. 
Regarding claim 16, Tokuda in view of Solar and Kotake discloses all limitations of claim 15, as discussed above, and Tokuda further discloses:
placing or securing the medical guidance device onto the patient in the targeted orientation or in the predetermined location, or over the surgical site ([0029]: placing or securing the medical device onto a patient over a surgical site).
Regarding claims 17 and 21, Tokuda in view of Solar and Kotake discloses all limitations of claim 14, as discussed above, and Tokuda further discloses:
acquire and/or load images ([0029]: medical image data is obtained of the device and the patient); 
adding detected fiducial locations in reconstructed images (Fig. 3 and [0036]: visualize current position and orientation device with fiducial markers overlaid on images anytime during the procedure); and
register a device space to an image space ([0036]: Device-to-image registration between detected markers and image coordinate system).
Regarding claim 18, Tokuda in view of Solar and Kotake discloses all limitations of claim 17, as discussed above, and Tokuda further discloses:
wherein the registration error is calculated as the mean square distance of the closest points between the detected fiducial markers or locations in the images and the template matched virtual model fiducial locations ([0098]-[0099]: use goodness of fit as the mean square distance of closest points between the transformed model markers and the detected markers).
Regarding claim 19, Tokuda in view of Solar and Kotake discloses all limitations of claim 17, as discussed above, and Tokuda further discloses:
wherein the detected fiducial plane is reconstructed such that all fiducials are shown in a single two- dimensional (2D) image (Fig. 3d and 4b).
Regarding claim 20, Tokuda in view of Solar and Kotake discloses all limitations of claim 17, as discussed above, and Tokuda further discloses:
indicating the detected fiducial locations with or by an overlaid dot or indicator on one or more of the images (Fig. 3b and [0037]: visualize current position and orientation of the device with a 3D model overlaid on the images).
Regarding claim 22, Tokuda in view of Solar and Kotake discloses all limitations of claim 17, as discussed above, and Tokuda further discloses:
wherein the template is a virtual model of the medical guidance device with known fiducial locations ([0096]-[0097]: fiducial marker circle model).
Regarding claim 24, Tokuda in view of Solar and Kotake discloses all limitations of claim 14, as discussed above, and Tokuda further discloses:
causing a display to display one or more images taken including the one or more medical instruments or tools through the insertion point and including the medical guidance device (Fig. 3 and [0035]-[0037]: images with probe inserted into the patient with the planned trajectory and target as well as registered fiducial marker device);
designating a target position in the displayed image, at which the one or more medical instruments or tools is/are to be positioned, in response to receiving a user input for selecting a position in the displayed image ([0035]: physician specify the points of targets and skin entry point); and
guiding the one or more medical instruments or tools to or into the at least one region of interest ([0037]: physician monitors the medical marker device and confirm probe placement).
Regarding claim 25, Tokuda discloses a non-transitory storage medium storing at least one program to be executed by a processor ([0137]: computer executable instructions on non-transitory storage medium) to perform a method for guiding one or more medical instruments or tools and/or visualizing and manipulating one or more registration results ([0023]: determine the needle insertion path on the images; Fig. 3-4), the method comprising:
mounting a medical guidance device about or over a predetermined insertion point of a surface ([0029]: placing or securing the medical device onto a patient over a surgical site),
the medical guidance device comprising:
a first portion including a portion defining an opening (Fig. 4a and [0048]: frame), the first portion including one or more fiducial markers (Fig. 4a and [0048]: fiducial frame having a ring shape and asymmetrically arranged fiducial markers) that operate to align, and confirm alignment of, the first portion on a patient via visualization and manipulation of one or more registration results of the medical guidance device (Fig. 3 and [0036]: device to image registration); and
performing automatic or manual registration, via device-to-image registration, to detect locations of the one or more fiducial markers on a detected fiducial plane ([0072]-[0089]: apply a feature enhancement and a feature extraction to the fiducial marker objects within image data; [0091]: estimate the circle which the detected markers are aligned to);
matching the detected fiducial locations to a template ([0091] and [0096]: match the model circle of fiducial frame to the estimated circle of detected fiducial marker objects) and calculating registration error for the one or more fiducial markers ([0098]-[0099]: use goodness of fit as the mean square distance of closest points between the transformed model markers and the detected markers);
reconstructing the detected fiducial plane through multi-planar reconstruction ([0091]-[0092]: fit a 2-dimensional plane to the detected markers by principal component analysis and estimate the circle, which the detected markers are aligned to using different position vectors and normal vectors);
overlaying the detected fiducial locations on one or more reconstructed images ([0036]: overlay the model of the device with markers embedded on the image);
determining whether registration of the medical guidance device to the image visually looks correct (Fig. 3 and [0036]: operator can confirm that the all targets are in the range); and
inserting the one or more medical instruments or tools through the insertion point ([0117]: physician inserts the probe towards the target using the guide; Fig. 3c and [0037]: probe inserted into the patient with the planned trajectory and target).
	Tokuda does not disclose:
a second movable portion that is rotatably mateable with the first portion;
positioning the second movable portion to a predetermined position relative to the first portion;
positioning the one or more medical instruments or tools to a predetermined position upon the second movable portion; and
calculating registration error of an image.
	Solar, however, discloses:
a second movable portion (ball 2110) that is rotatably mateable with the first portion (base 2102 including flange 2106; [0116]: flange with fiducial markers; Fig. 16B and [0094]: retainer ring 2118 of base 2102 include threads to secure ball 2120 in a desired pivoted position);
positioning the second movable portion (ball 2110) to a predetermined position relative to the first portion (base 2102; Fig. 16B and [0094]: secure ball 2110 below a bottom-facing surface of flange 2106 of base 2110 into a desired position such as to provide the desired trajectory for introducing the instrument through guide stem 2105); and
positioning the one or more medical instruments or tools to a predetermined position upon the second movable portion (Fig. 16B and [0094]: secure ball 2110 into a desired position such as to provide the desired trajectory for introducing the instrument through guide stem 2105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokuda’s device to include Solar’s second movable portion that is rotatably mateable with a first portion and method of positioning the second movable portion and a medical tool through the second movable portion. The motivation for the combination would have been “to provide the desired trajectory for introducing the instrument … to a desired location within the subject”, as taught by Solar ([0094]), where the introduction of the instrument is controlled by the second movable portion. 
Kotake further discloses:
calculating a registration error of an image ([0061]: calculate error between projection position and observation position of a marker in an image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokuda’s processor to include Kotake’s calculation of a registration error of an image. The motivation for the combination would have been to “correct[s] the placement information of the marker”, as taught by Kotake (Abstract). 
Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda in view of Solar and Kotake, as applied to claims 6 and 17, respectively, above, and further in view of Wei et al. (US PG Pub No. 2019/0035156) - hereinafter referred to as Wei.
Regarding claims 12 and 23, Tokuda in view of Solar and Kotake discloses all limitations of claims 6 and 17, respectively, as discussed above, and Tokuda does not disclose:
(i) allow a user to visualize and manipulate the registration results to add, move, and/or delete any fiducial markers or locations;
(ii) automatically re-register the medical guidance device based on the updated or manipulated fiducial markers or locations;
(iii) allow the user to quickly and clearly, or on the fly in real time during a medical procedure, visualize one or more of the fiducial markers, analyze the detected fiducial locations, realize or identify any undetected fiducial markers, and correlate with the registration error;
(iv) automatically recalculate the template matching between fiducials detected in the one or more images and the template, or a virtual model, of the fiducials, and recalculate the registration error; and
(v) provide the user with immediate feedback on how the user manipulation of the detected fiducial locations affects the registration to allow the user to improve or optimize the registration.
	Wei, however, discloses:
allow a user to visualize and manipulate registration results to add, move, and/or delete any fiducial markers or locations (Fig. 3 and [0028]: user move the sphere to the same locations as true fiducial marks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tokuda’s device/method to include Wei’s method of allowing a user to visualize and manipulate registration results. The motivation for the combination would have been to allow the user to correct fiducial marker locations in registering the fiducial markers to an image. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799